DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, and 12 are objected to because of the following informalities: 
Claim 2, line 1, “the” should be inserted before “at least part”.
Claim 6, line 1, “the” should be inserted before “at least part”.
Claim 12, line 1, “the” should be inserted before “at least part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 3 of “a cerebral vessel” is indefinite since it is unclear if this limitation is the same as or different than the previously recited cerebral vessel of claim 1, line 1. For examination purposes, it is assumed that this limitation reads “the cerebral vessel”.
The limitation of claim 3, line 2 of “the lumen” is indefinite because it is unclear if the lumen is: 1) of the microcatheter or 2) of the stent. For examination purposes, it is assumed that this limitation reads “the lumen of the microcatheter”.
The limitation of claim 10, line 4 of “a neck” is indefinite since it is unclear if this limitation is the same as or different than the previously recited neck of claim 1, line 2. For examination purposes, it is assumed that this limitation reads “the neck”.
Claim 17 recites the limitation "the tubular mesh" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the tubular mesh structure”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8, 12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,739 (Plaza). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Plaza claims 1. A method for treating an aneurysm in a cerebral vessel (e.g., “A system for treating an aneurysm in a cerebral vessel” of claim 1), comprising the steps of: advancing a system (“system” of claim 1) within a lumen of a microcatheter (“lumen of elongate tubular member” of claim 1) to a position distal to a neck of the aneurysm in a cerebral vessel, wherein the system is coupled to an elongate member (“elongate member” of claim 1) having proximal and distal ends, wherein the system comprises: an expandable stent (“expandable stent” of claim 1) having a proximal end, a distal end, and a lumen therebetween, the expandable stent having a constrained state that is configured for delivery through the lumen of the microcatheter (claim 1), and an expanded state configured for placement within the cerebral vessel adjacent the aneurysm (claim 1), wherein the expandable stent comprises a tubular mesh structure (“tubular mesh structure” of claim 1) formed of a plurality of filaments (claim 1), and a delivery device (“delivery device” of claim 1) comprising a self-expandable portion (“self-expandable portion of claim 1) having outer and inner surfaces and proximal and distal ends, the proximal end of the self-expandable portion coupled to the elongate member at or near the distal end of the elongate member, the distal end of the self-expandable portion having a distal opening (claim 1), wherein the self-expandable portion comprises a tubular mesh structure (“tubular mesh structure” of claim 1) having a constrained state that is configured for delivery through the lumen of the microcatheter (claim 1), and an expanded state (claim 1); and releasing at least part of the expandable stent and at least part of the self-expandable portion of the delivery device through a distal opening of the microcatheter (claim 1), wherein the expandable stent is engaged with an outer-most surface of the self-expandable portion of the delivery device when the at least part of the expandable stent and the at least part of the self-expandable portion of the delivery device exit through the distal opening (claim 1), and wherein the distal end of the expandable stent is released in the cerebral vessel distal of the aneurysm neck (claim 1).
3. The method of claim 1, wherein both the expandable stent and self-expandable portion are each in the constrained state in the lumen (claim 1).
4. The method of claim 1, wherein at least some of the plurality of filaments comprise drawn filled tubes (claim 1).
5. The method of claim 1, wherein the plurality of filaments comprises a shape memory alloy (claim 1).
7. The method of claim 1, wherein the self-expandable portion mechanically engages the expandable stent substantially from the proximal end to the distal end of the expandable stent (claim 10).
8. The method of claim 1, wherein the self-expandable portion frictionally engages the expandable stent substantially from the proximal end to the distal end of the expandable stent (claim 11).
12. The method of claim 1, wherein releasing at least part of the expandable stent and at least part of the self-expandable portion through the distal opening of the microcatheter comprises releasing the expandable stent and at least part of the self-expandable portion through the distal opening of the microcatheter, wherein the expandable stent in its expanded state is positioned in the cerebral vessel such that the distal end of the expandable stent is located distal of the aneurysm neck and the proximal end of the expandable stent is located proximal of the aneurysm neck (claim 1).
15. The method of claim 1, wherein the expandable stent is completely self-expanding (claim 16).
16. The method of claim 1, wherein the expandable stent is partially self-expanding (claim 17).
17. The method of claim 1, wherein the tubular mesh of the self-expandable portion comprises a second plurality of filaments (claim 12).
18. The method of claim 17, wherein the second plurality of filaments comprises a cobalt-chromium alloy (claim 13).
19. The method of claim 17, wherein the second plurality of filaments each have a diameter of between about 0.0010 inches and 0.0020 inches (claim 14).
Claims 2 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,739 (Plaza) in view of US 2017/0079817 (Sepetka). 
Plaza claims the invention substantially as claimed as discussed above but is silent regarding the movement of the stent and self-expandable portion relative to the microcatheter such that it does not claim the stent and self-expandable portion being advanced through the distal opening of the microcatheter. Sepetka teaches a stent (2) and self-expandable portion (102) being advanced through the distal opening of the microcatheter to release the stent and self-expandable portion (FIG. 3-4, P0034) in the same field of endeavor for the purpose of releasing the stent from the self-expandable portion (FIG. 3, P0034). Sepetka also teaches the step of assessing the placement of the expandable stent relative to the aneurysm neck (P0034) and recapturing the at least part of the expandable stent and at least part of the self-expandable portion within the lumen of the microcatheter; repositioning the distal end of the microcatheter to a position distal of a neck of the aneurysm; and releasing the expandable stent and at least part of the self-expandable portion through the distal opening of the microcatheter, wherein the expandable stent in its expanded state is positioned in the cerebral vessel such that the distal end of the expandable stent is located distal of the aneurysm neck and the proximal end of the expandable stent is located proximal of the aneurysm neck (FIG. 4, P0034, P0002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Plaza to advance the stent and self-expandable portion through the microcatheter as taught by Sepetka in order to release the stent from the self-expandable portion.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,739 (Plaza) in view of US 2014/0180387 (Khenansho). 
Plaza claims the invention substantially as claimed as discussed above but is silent regarding the movement of the stent and self-expandable portion relative to the microcatheter such that it does not claim withdrawing the microcatheter proximally while the elongate member is held substantially in place. Khenansho teaches a method where the microcatheter (90) is withdrawn proximally while the elongate member (30) is held substantially in place (FIG. 2A-2B, P0066) in the same field of endeavor for the purpose of releasing the stent from the microcatheter (FIG. 2A-2B, P0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Plaza to withdraw the microcatheter proximally while the elongate member is held substantially in place as taught by Khenansho in order to release the stent from the microcatheter.
Claims 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,739 (Plaza) in view of US 6,245,012 (Kleshinski). 
Plaza claims the invention substantially as claimed as discussed above but is silent regarding recapturing by advancing the microcatheter distally while maintaining traction on the elongate member. Kleshinski teaches a method where the microcatheter (84) is advanced distally while maintaining traction on the elongate member (86) to recapture the stent (FIG. 4-5) in the same field of endeavor for the purpose of recapturing a deployed stent (FIG. 4-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Plaza to advance the microcatheter distally while maintaining traction on the elongate member as taught by Kleshinski in order to recapture a deployed stent.

Allowable Subject Matter
Claim(s) 1-20 are free of prior art, however, remain rejected under 35 U.S.C. 112 (or double patenting). 
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a method where the expandable stent is engaged with an outer-most surface of the self-expandable portion of the delivery device when the at least part of the expandable stent and the at least part of the self-expandable portion of the delivery device exit through the distal opening of the microcatheter, as recited in claim 1. The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2017/0079817 (Sepetka) which teaches a related method. However, the expandable stent (1) of Sepetka is engaged with an inner surface of the self-expandable portion (102), rather than an outer-most surface as claimed, when the at least part of the expandable stent and the at least part of the self-expandable portion of the delivery device exit through the distal opening of the microcatheter (FIG. 4, P0033). As discussed above, Sepetka does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Sepetka, alone or in combination, to teach the claimed method.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771